Citation Nr: 0300952	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-02 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to benefits under Section 156 of Public Law 
97- 377, the Restored Entitlement Program for Survivors.


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from July 1951 to May 1971.  
The veteran died in February 1997.  The appellant is the 
veteran's widow.
 
This appeal arises from a December 2000 decision issued by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California, which determined that the 
service-connected disability which caused the veteran's 
death did not have its onset prior to August 13, 1981.  
The records in this case were later transferred to the RO 
in North Little Rock, Arkansas.


FINDINGS OF FACT

1.  VA has notified the appellant of the evidence needed 
to substantiate her claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.  
 
2.  The veteran did not die on active duty prior to August 
13, 1981.
 
3.  The record establishes that the onset of the 
disability which caused the veteran's death was long after 
August 13, 1981.


CONCLUSION OF LAW

The criteria for entitlement to benefits under the 
provisions of Section 156 of Public Law 97-377, the 
Restored Entitlement Program for Survivors, are not met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.812 (2002); 
Sec. 156, Pub. L. No. 97-377, 96 Stat. 1920 (1982).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to 
the appellant's claim.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, 114 Stat. 2096 (2000) 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), went into 
effect.  VA has promulgated revised regulations to 
implement these changes in the law.  38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the appellant of evidence 
and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate her claim and which information and evidence 
she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf by means 
of letters in February 2001 and October 2001; the 
discussion in the December 2000 rating decision; by the 
memorandum decision in January 2001; and the February 2002 
statement of the case.  Therefore, VA has no outstanding 
duty to inform her that any additional information or 
evidence is needed.

VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d).  The duty to 
assist also includes obtaining records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
appellant.  If VA is unable to obtain records identified 
by the appellant, VA must notify her of the identity of 
the records that were not obtained, explain the efforts 
taken to obtain the records, and describe any further 
action to be taken.    

The Board finds that VA has met its duty to assist the 
appellant in the development of her claim under the VCAA.  
There does not appear to be any outstanding medical 
records that are relevant to this appeal.  Service, and 
private medical treatment records have been associated 
with the claims file.  Thus, under the circumstances in 
this case, VA has satisfied its duties to notify and 
assist the appellant.  As there is no indication that 
there are additional records that should or could be 
obtained, and it appears that all pertinent evidence is on 
file, no further development is indicated.

Background.  The veteran died at home on February [redacted], 1997.  
The cause of death is listed on the death certificate as 
probable pneumonia due to metastatic non small cell lung 
carcinoma due to cigarette smoking.  The interval between 
pneumonia and death was listed as days, while the lung 
cancer was shown to be of 2 months duration.  Chronic 
obstructive pulmonary disease was listed an another 
significant condition contributing to death but not 
related to the cause of death.

Service records reflect that the veteran served in Vietnam 
during his military service.  Lung carcinoma is included 
in the disabilities presumed to be secondary to exposure 
to Agent Orange under 38 C.F.R. § 3.309(e), as such 
service connection was established.  By rating action in 
February 1998 service connection for the cause of the 
veteran's death was established.

Subsequently in November 2000 the appellant filed a claim 
for entitlement to benefits under Section 156 of Public 
Law 97- 377, the Restored Entitlement Program for 
Survivors (also known as the REPS program).  The appellant 
contends, in essence, that the veteran's lung cancer was 
the direct result of his exposure to Agent Orange while 
serving in Vietnam.  She asserts that since the veteran 
served in Vietnam prior to August 13, 1981, and was 
exposed to Agent Orange during that time, the onset of the 
veteran's residual disability and cause of death must have 
arisen prior to the eligibility date.

By rating action in December 2000 entitlement was denied.  
In making that determination, the RO noted that although 
the veteran's lung cancer was attributed to exposure to 
Agent Orange in service, the actual onset of the fatal 
cancer was not until 1996.  At the time of the veteran's 
death in February 1997, the attending physician reported 
that the onset of the lung carcinoma was only two months 
prior to death.

Criteria.  The Restored Entitlement Program for Survivors 
(REPS), enacted by Congress in 1982, provides for the 
payment of benefits to certain surviving spouses and 
children of former members of the Armed Forces.  REPS 
benefits replace certain Social Security benefits that 
were either reduced or terminated by the Omnibus Budget 
Act of 1981.  See generally 38 C.F.R. § 3.812.  In 
ascertaining a claimant's eligibility for entitlement to 
REPS benefits, the provisions of 38 C.F.R. § 3.812 require 
that a determination first be made that the person on 
whose earnings record the claim is based either died on 
active duty prior to August 13, 1981, or died as a result 
of a service-connected disability which was incurred in or 
aggravated prior to August 13, 1981.  Since the veteran 
did not die on active duty prior to August 13, 1981, the 
only remaining basis for the appellant's eligibility for 
REPS benefits would be if the veteran's lung cancer was 
determined to have been incurred in or aggravated prior to 
August 13, 1981.

The evidence of record does not support a finding that the 
veteran's lung cancer had its onset prior to August 13, 
1981.  The death certificate reflects that the attending 
physician reported that the time interval between the 
onset of the veteran's lung carcinoma and his death in 
February 1997 was 2 months.  

The appellant's primary contention is that the veteran's 
lung cancer was directly related to his exposure to Agent 
Orange while serving in Vietnam, as well as many other 
toxins.  She has submitted a letter received in May 2001, 
as well as a VA Form 9, Appeal to the Board, dated in 
February 2002 in support of this contention.  However, her 
contentions alone cannot rebut a medical opinion as to the 
date of onset for the veteran's lung carcinoma which 
places the onset of the lung cancer in 1996.  Similarly, 
as a lay person, the appellant is not competent to address 
issues of medical causation which require expert opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
There is simply no medical evidence in the file to support 
the appellant's contentions as to the date of onset of the 
fatal lung cancer.

Since the veteran did not die prior to August 13, 1981 and 
since the date of onset of the service-connected lung 
carcinoma was after this date, the criteria for 
entitlement to REPS benefits under Section 156 of Public 
Law 97-377 are not met.  Under these circumstances, the 
appellant is not eligible for benefits under the 
provisions Section 156 of Public Law 97-377.


ORDER

Entitlement to benefits under Section 156 of Public Law 
97- 377, the Restored Entitlement Program for Survivors, 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

